Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Sidney Kenneth Mitchell seeks to appeal the district court’s order granting his motion for reconsideration of the court’s denial of his 18 U.S.C. § 3582(c)(2) (2006) motion for a reduction of sentence and reducing his sentence under Amendment 715 to the Sentencing Guidelines.* We deny Mitchell’s motion to appoint counsel and dismiss the appeal as moot because Mitchell was released from custody while this action was pending. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.


 Although the district court reduced Mitchell’s sentence on reconsideration, the court did not reduce his sentence to the extent he requested in his motion.